MEMORANDUM OPINION
                                         No. 04-11-00043-CV

                                       IN RE Gary DEROUIN

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 19, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and all other relief sought is DENIED. See TEX.

R. APP. P. 52.8(a).

                                                                 PER CURIAM




1
 This proceeding arises out of Cause No. 353738, in the County Court at Law No. 2, Bexar County, Texas, the
Honorable H. Paul Canales presiding.